Filed 6/30/14 In re Michael S. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re MICHAEL S., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,                                                                            F068401

         Plaintiff and Respondent,                                  (Super. Ct. No. 09CEJ600712-3V2)

                   v.
                                                                                     OPINION
MICHAEL S.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gary R.
Orozco, Judge.
         Randall H. Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Gomes, Acting P.J., Franson, J., and Peña, J.
                                    INTRODUCTION
       On December 19, 2012, appellant Michael S. admitted a misdemeanor allegation
in a juvenile delinquency petition (delinquency petition), filed pursuant to Welfare and
Institutions Code section 602, that he carried a dirk or dagger (Pen. Code, § 21310).1 On
January 4, 2013, appellant was placed on probation, released to his parents’ custody, and
placed on electronic monitoring. On February 4, 2013, a probation violation petition was
filed pursuant to Welfare and Institutions Code section 777 (probation violation petition)
alleging that appellant violated the terms of his probation by absconding from a youth
shelter, refusing to sign copies of probation instructions, and not attending school.
       On February 15, 2013, a new delinquency petition was filed alleging appellant
committed misdemeanor battery on a police officer (§ 243, subd. (b), count 1) and
misdemeanor vandalism in an amount under $400 (§ 594, subd. (b)(2)(A), count 2). On
February 19, 2013, appellant admitted violating the terms of his probation as alleged in
the probation violation petition and admitted count 2 of the delinquency petition; count 1
was dismissed. On March 5, 2013, the juvenile court continued appellant on probation
and as a ward of the court. The court committed appellant to the Juvenile Justice Campus
for 75 days. The court found appellant had accrued 156 days of custody credits and his
maximum term of confinement was two years two months.
       On October 3, 2013, a new probation violation petition was filed alleging
appellant violated the terms of his probation by failing to obey the lawful directives of a
parent or guardian, failing to follow his curfew, failing narcotics tests, and using unlawful
force on another. On October 4, 2013, appellant admitted violating his probation by
failing narcotics tests.2 The court continued appellant on probation, committed him to

1      Unless otherwise designated, statutory references are to the Penal Code.
2     According to the probation officer’s report, on August 12, 2013, appellant
submitted a urine sample that tested positive for methamphetamine, amphetamine, and

                                             2
the Juvenile Justice Campus for 90 days, and committed him thereafter to the Day
Reporting Center for 180 days with 30 days of electronic monitoring.
       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d
436 (Wende).
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) By letter on March 12, 2014, we
invited appellant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                      DISPOSITION
       The judgment is affirmed.




marijuana. We will not recount the facts of the prior adjudications. A disposition order
is an appealable order and failure to file a timely appeal from it bars review of the earlier
proceedings it entails in a subsequent appeal from a later juvenile court hearing. (In re
Shaun R. (2010) 188 Cal. App. 4th 1129, 1139, 1141; also see In re Scott K. (1984) 156
Cal. App. 3d 273, 276-278.)


                                               3